DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species A, figures 1-8, in the reply filed on 18 October 2021 is acknowledged.  The traversal is on the grounds that the species solve the same technical problem and have the same distinguished technical feature.  This is not found persuasive because technical feature analysis only applies to applications filed under 35 U.S.C. 371. U.S. restriction practice only requires that that species be distinct and that a search/examination burden be present. This has already been shown to be true in the previous action, so therefore the requirement is still deemed proper and is therefore made FINAL.
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to because figures 1 and 9 are exploded views and the separated parts are not embraced by a bracket or otherwise show the relationship/order of assembly.  See 37 CFR 1.84 (h)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Specification
The title of the invention is not grammatically correct. Specifically, “for removable join” requires correction. A new title is required.
The disclosure is objected to because the repeated use of the phrase “for removable join” is grammatically incorrect.

Claim Objections
The claims are objected to because the preamble of each claim is not grammatically correct. Specifically “for removable join” requires correction.
The claims are further objected to as failing to comply with 37 CFR 1.75(i) because elements of the claims are not separated by line indentation.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “from top to bottom” is unclear. What is considered “top” and “bottom” can change depending on the orientation of the connector. Further, what direction is “top” and “bottom” have not been defined by the claims.
Claim 6 recites various items that have already been recited, such as “a segment”, “an elastic insert”, etc. It is unclear if these are the same elements recited in claim 1, or if the claim is using the same terminology to attempt to claim separate elements.
Regarding claim 8, the addition of the word "like" to an otherwise definite expression extends the scope of the expression so as to render it indefinite. The term “7-like shape” is indefinite because it is unclear what is and is not considered to be a “7-like shape”.
The remaining claims are rejected based on their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Exandier et al. (USP 5,607,190) in view of Ostergren et al. (USP 7,695,024 hereinafter “Ostergren”).
In regards to claim 1, Exandier discloses a quick connector for removable join of two pipes, comprising a quick joint (1), an elastic pressing sleeve (3), and a quick connection body (2); wherein the quick joint is a member for passing water, and is composed of a water pipe joint and a plug-in portion (near 7) from top to bottom respectively; the water pipe joint is configured to be connected to an external water passage, and an outer side wall of the plug-in portion is provided with a fixing groove (between “5” and “8”) and; the elastic pressing sleeve is penetrated from top to bottom, and at least a segment of a side wall of the elastic pressing sleeve is formed with slots (shown in fig. 1) in an axial direction and a circumferential direction thereof, so that one end of the segment of the side wall forms a free end, and the segment of the side wall is elastically deformable; the segment of the side wall is provided with an elastic insert (16) extending inwardly at a radial position of the segment of the side wall, and the elastic insert is elastically outwardly deformable when urged by an external force; the quick connection body is 
wherein when the elastic pressing sleeve is placed over an outer wall of the plug-in end of the quick connection body, the elastic insert thereof passes through the slot and is inserted into the interior of the quick connection body; and when the quick joint is inserted into the plug-in end of the quick connection body through the plug-in portion, the elastic insert passing through the slot is captured in the fixing groove of the side wall of the plug-in portion, thereby fixing the quick joint to the quick connection body and realizing water passage conduction between the quick joint and the quick connection body (shown in fig. 3).
	Exandier does not disclose the plug-in portion provided with at least one sealing ring groove, but does disclose the use of a seal (24) on the plug-in portion.
	However, Ostergren teaches a similar connector, having a quick joint (23) with a seal groove for holding the seal (shown in fig. 6).
	It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the quick joint of Exandier with a seal groove in order to prevent movement of the seal member (24) and therefore ensure proper sealing.
In regards to claim 2, Exandier further discloses an outer edge of the inner end of the elastic insert is provided with a guiding slope (see at “15” in fig. 29) for facilitating the insertion of the plug-in portion of the quick joint.
In regards to claim 3, Exandier further discloses a cross section of the elastic insert is gradually widened from a fixed end of the side wall to the free end (shown in fig. 29), an inner 
In regards to claim 4, Exandier further discloses a distal end of the plug-in portion of the quick joint has a tapered guiding surface (8), and a flange (9) on a side of the fixing groove toward the distal end of the plug-in portion has a tapered guiding surface.
In regards to claim 6, Exandier further discloses at least a segment of the side wall of the elastic pressing sleeve is formed with a first elastic side wall that is elastically deformable, and the first elastic side wall is provided with an elastic insert (16) extending inward in a lateral direction; meanwhile, the free end of the first elastic side wall is provided with an outwardly extending abutting surface (15), and an elastic pressing member (opposite member 15) is formed on a side opposite to the abutting surface; a fixed end of the elastic pressing member is connected to the side wall, and a free end thereof faces the abutting surface of the first elastic side wall; at the same time, a limit fit (43)is formed between the elastic pressing sleeve and the quick connection body to ensure that the elastic pressing sleeve does not rotate relative to the quick connection body; when an external force is applied to press the elastic pressing member, the elastic pressing member abuts against and contacts the abutting surface of the first elastic side wall, and the first elastic side wall is urged to be elastically deformed outward so that the elastic insert is ejected outward and the elastic insert is disengaged from the fixing groove of the quick joint and the slot of the quick connection body respectively (shown between figs. 1-8).
In regards to claim 8, Exandier further discloses the elastic pressing sleeve has a "7"-like shape, and a bent portion thereof faces the abutting surface of the first elastic side wall (shown in fig. 29).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Exandier and Ostergren, as applied to claim 1 above, and further in view of Chih (USP 6,062,537).
Exandier and Ostergren teach the connector of claim 1. They do not teach the quick connection body is further provided with a one-way valve in the cavity to ensure that water flows into or out of the plug-in portion of the quick joint unidirectionally through the quick connection body.
However, Chih teaches a similar quick connector, having a quick connection body (5) that is further provided with a one-way valve (8) in the cavity to ensure that water flows into or out of the plug-in portion of the quick joint unidirectionally through the quick connection body.
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the quick connection body of Exandier with a one-way valve, in order ensure the water flow is stopped at the time when the quick joint is removed from the tubular body, as taught by Chih at column 1, lines 45-58.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not show or suggest a quick connector comprising all limitations of claim 7.
Exandier and Ostergren teach a quick connector comprising most limitations of the claims a s show above, but they do not show or suggest the limit fit between the elastic pressing sleeve and the quick connection body is realized by a positioning slide groove formed in an inner side wall of the elastic pressing sleeve in the axial direction thereof, and a positioning rib disposed on the quick connection body and nested within the positioning slide groove.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar quick connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679                
10/22/2021